DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel McClure on 06/09/2022.
The application has been amended as follows: 
Claim 16 is amended to recite:
An integrated circuit (IC), comprising:
a plurality of first cells, wherein each of the first cells comprises a plurality of first P-type fin field-effect transistors (FinFETs); and
a plurality of second cells, wherein each of the second cells comprises a plurality of second P-type FinFETs,
wherein the first P-type FinFETs of each of the first cells share a discontinuous semiconductor fin comprising a first portion and a second portion over the first portion, and the second P-type FinFETs of the second cells positioned in a first line share a continuous semiconductor fin,
wherein the first and second portions are formed by different materials, and
wherein the second portion of the discontinuous semiconductor fin, source/drain regions of the second P-type FinFETs and source/drain regions of the first P-type FinFETs have different depths.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an integrated circuit (IC), comprising:
a plurality of P-type fin field-effect transistors (FinFETs), comprising:
at least one first P-type FinFET over a semiconductor substrate; and
at least one second P-type FinFET over the semiconductor substrate,
wherein source/drain regions of the first P-type FinFET have a first depth, and source/drain regions of the second P-type FinFET have a second depth that is different from the first depth,
wherein a first semiconductor fin of the first P-type FinFET comprises a first portion over the semiconductor substrate and a second portion over the first portion, wherein the first and second portions are formed by different materials, and the second portion of the first semiconductor fin has a third depth that is greater than the first depth.

Claim 9 recites an integrated circuit (IC), comprising:
a logic array comprising a plurality of logic cells arranged in rows and columns, wherein each of the logic cells comprises at least one first P-type fin field-effect transistor (FinFET); and
a memory array comprising a plurality of memory cells arranged in rows and columns, wherein each of the memory cells comprises at least one second P-type FinFET,
wherein a first semiconductor fin of the first P-type FinFET comprises a first portion and a second portion over the first portion, and the second portion of the first semiconductor fin and a second semiconductor fin of the second P-type FinFET comprise different materials,
wherein the second portion of the first semiconductor fin, source/drain regions of the second P-type FinFET and source/drain regions of the first P-type FinFET have different depths.

Claim 16 recites an integrated circuit (IC), comprising:
a plurality of first cells, wherein each of the first cells comprises a plurality of first P-type fin field-effect transistors (FinFETs); and
a plurality of second cells, wherein each of the second cells comprises a plurality of second P-type FinFETs,
wherein the first P-type FinFETs of each of the first cells share a discontinuous semiconductor fin comprising a first portion and a second portion over the first portion, and the second P-type FinFETs of the second cells positioned in a first line share a continuous semiconductor fin,
wherein the first and second portions are formed by different materials, and
wherein the second portion of the discontinuous semiconductor fin, source/drain regions of the second P-type FinFETs and source/drain regions of the first P-type FinFETs have different depths.

Previous rejections were in view of US PG Pub 2020/0161315 (“Shen”), US PG Pub 2017/0263722 (“You”), US PG Pub 2010/0155855 (“Anderson”), US PG Pub 2019/0131453 (“Lin”) and US PG Pub 2020/0006491 (“Bomberger”). Together, the references disclose various embodiments for finFET arrangements, including having differing source/drain depths. However, the references do not disclose, or suggest, the first fin having a first portion with second portion over the first, wherein the two portions comprise different materials from each other in combination with the limitations placed on the depths of the source/drain regions for second P-type devices.
US PG Pub 2016/0190136 (“Peng”) is cited as being an example of another, relevant reference in the art. Peng discloses two finFETs having a first portion and second portion over the first portion, wherein the portions comprise different materials. Peng also forms two devices with differing depths for the source/drain regions of the devices. However, Peng’s devices are P-type and N-type. Applicant requires both devices be P-type. It is not apparent, from Peng’s disclosure, to form two P-type devices with differing source/drain depths.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Additionally, Applicant’s remarks, filed on 03/18/2022 are found to be persuasive but are not repeated here. Claims 2-8, 10-15 and 17-20 depend on one of Claims 1, 9 and 16 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818